GIERKE, Judge
(concurring in the result):
I am satisfied that admission of the challenged uncharged misconduct, if erroneous, was harmless in this case. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). Accordingly, I concur in the result. However, I disassociate myself from any dicta finding no abuse of discretion in admitting the uncharged misconduct.
The uncharged misconduct at issue in this case was offered to establish that appellant had “a persistent state of mind or sexual desire for the male adolescents in his family.” 35 MJ at 268. We have said that “[t]he threshold question” to determine “admissibility of uncharged misconduct ‘is whether the evidence of the misconduct is offered for some purpose other than to demonstrate the accused’s predisposition to crime and thereby to suggest that the factfinder infer that he is guilty, as charged, because he is predisposed to commit similar offenses.’ ” United States v. Rodriguez, 31 MJ 150, 155 (CMA 1990) (quoting United States v. Castillo, 29 MJ 145, 150 (CMA 1989)). I wish to reserve judgment on whether use of uncharged misconduct to show “a persistent state of mind” in a child-sexual-abuse case is somehow distinguishable from the generally prohibited use of such evidence to show a “predisposition” to commit a similar offense.